NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                                 901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                                 CORPUS CHRISTI, TEXAS 78401
                                                                                 361-888-0416 (TEL)
JUSTICES
                                                                                 361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                                 HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                                 ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                      Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                                 EDINBURG, TEXAS 78539
                                                                                 956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ                Thirteenth District of Texas                  956-318-2403 (FAX)

                                                                                 www.txcourts.gov/13thcoa

                                             January 15, 2015

      Hon. Joseph L. Segrato                          Hon. Will W. Pierson
      Thornton, Biechlin, Segrato,      Reynolds    & Hon. Scott R. Taylor
      Guerra                                          Royston, Rayzor, Vickery & Williams
      418 E. Dove Avenue                              8200 IH 10 West, Ste. 610
      McAllen, TX 78504                               San Antonio, TX 78230

      Hon. E. Dale Burrus                               Hon. Vaughan Waters
      Attorney at Law                                   Thorton, Biechlin, Segrato,      Reynolds       &
      3100 Weslayan, Suite 300                          Guerra, L. C.
      Houston, TX 77027                                 100 NE Loop 410, Ste. 500
                                                        San Antonio, TX 78216
      Hon. Brian C. Miller                              * DELIVERED VIA E-MAIL *
      Hon. Christopher Andrew Lowrance
      Royston, Rayzor, Vickery & Williams               Hon. Leah A. Greene
      Frost Bank Plaza                                  Hon. Gregory W. Marcum
      802 N. Carancahua St., Suite 1300                 Kroger Burrus
      Corpus Christi, TX 78401                          3100 Weslayan, Suite 300
      * DELIVERED VIA E-MAIL *                          Houston, TX 77027
                                                        * DELIVERED VIA E-MAIL *
      Hon. David W. Green
      Hartline, Dacus, Barger, Dreyer
      800 N. Shoreline Blvd.
      Suite 2000, North Tower
      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-11-00005-CV, 13-11-00013-CV
      Tr.Ct.No. C-1949-04-J(1)
      Style:    BRANNAN PAVING GP, LLC D/B/A BRANNAN PAVING COMPANY v. PAVEMENT
                MARKINGS, INC., SAN JUAN INSURANCE AGENCY, INC. D/B/A VALLEY
                INSURANCE PROVIDERS AND LEICHT GENERAL AGENCY

      Dear Sir/Madam:

              Corrected Bill of Costs for the above referenced causes are enclosed.

                                                   Very truly yours,


                                                   Dorian E. Ramirez, Clerk

      DER:ch